Case 1:19-cr-00193-DLC Document 66 Filed 09/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

ee ee ae a ee ee i ee x
UNITED STATES OF AMERICA, ; : 19Cr0193 {DLC}
-VvV- : ORDER
RICHARD CASTRO,
: Uspc SDNY
Defendant. : DOCUM ENT
ee x ELECTRONICALLY FILED
DOC #: -
DATE FILED: gF

 

 

 

 

DENISE COTE, District Judge:

On July 2, 2020, the Court issued an Order granting defense
counsel’s request to adjourn the July 16 sentencing proceeding
to October 1. The Court having been unable to secure its
preferred date for the proceeding, it is hereby

ORDERED that the October 1 sentencing is rescheduled for
Thursday, October 8 at 11:00 a.m. in Courtroom 18B, 500 Pearl
Street.

As set forth in the July 2, 2020 Order, should Mr. O’Brien
prefer not to travel to New York to be present for his client’s
sentence, Mr. O’Brien will be permitted to participate in the
sentencing proceeding by telephone. New York attorney Peter
Enrique Quijano, Esq., who is co-counsel for the defendant, or
any other attorney the defendant wishes to be present, may also

participate in the proceeding.
Case 1:19-cr-00193-DLC Document 66 Filed 09/24/20 Page 2 of 2

Counsel and members of the public should use the following

dial-in credentials:

Dial-in: 888-363-4749
Access code: 4324948
Dated: New York, New York

September 24, 2020

ISE COTE
United StAtes District Judge
